Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 6, 2022

                                     No. 04-22-00623-CR

                            EX PARTE Luis Alfredo APARICIO

                       From the County Court, Maverick County, Texas
                                   Trial Court No. 3976
                         Honorable Mark R. Luitjen, Judge Presiding


                                       ORDER
        The reporter’s record was due on September 21, 2022. On October 3, 2022, the court
reporter filed a notification of late record requesting an extension until October 21, 2022. We
GRANT the reporter’s request for extension. The court reporter is ORDERED to file the
reporter’s record with this court no later than October 21, 2022.



                                                   _________________________________
                                                   Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court